 

Exhibit 10.1

 

Employment AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 15, 2017, is
made and entered into by and between AMREP Corporation (the “Company”), an
Oklahoma corporation, and Clifford R. Martin (the “Executive”).

 

WHEREAS, the Company believes it is in the best interests of the Company that
the Executive continue in employment with the Company through the Termination
Date (defined below) and be in a position to provide assessment and advice to
the Company and its Affiliates without concern that the Executive might be
unduly distracted by the personal uncertainties and risks created by any earlier
change in employment status.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

 

1.            Definitions. Capitalized terms shall have the meanings set forth
or referred to in this Section, or in the Section in which they first appear in
the Agreement:

 

1.1.          “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the direct or
indirect power to direct or cause the direction of the management and policies
of a Person, whether through the ownership of voting securities, by contract or
otherwise.

 

1.2.          “Board” means the board of directors of the Company (including any
successor thereto).

 

1.3.          “Cause” means (i) indictment, commission of, or the entry of a
plea of guilty or no contest to, (A) a felony or (B) any crime (other than a
felony) that causes the Company or any of its Affiliates public disgrace or
disrepute, or adversely affects the Company’s or any of its Affiliates’
operations or financial performance or the relationship the Company has with its
Affiliates, customers and suppliers; (ii) commission of an act of gross
negligence, willful misconduct, fraud, embezzlement, theft or material
dishonesty with respect to the Company or any of its Affiliates; (iii) breach of
the Executive’s fiduciary duty of loyalty to the Company or any of its
Affiliates; (iv) alcohol abuse or use of controlled substances (other than
prescription drugs taken in accordance with a physician’s prescription); (v)
breach of any agreement with the Company or any of its Affiliates, including
this Agreement and the Restrictive Covenant Agreement; (vi) material breach of
any Company policy; (vii) excessive absence from the Company, other than regular
vacations, business travel and approved leaves of absence; (viii) impeding,
endeavoring to influence, obstructing, or failing to materially cooperate with
an investigation authorized by the Board or similar governing body of any of its
Affiliates, a self-regulatory organization or a governmental department or
agency; (ix) refusal to perform the lawful directives of the Board, executive
management or the responsibilities as an employee and officer of the Company; or
(x) engaging in such other behavior detrimental to the interests of the Company.

 

1.4.          “Code” means the Internal Revenue Code of 1986.

 

1.5.          “Disability” means a condition entitling the Executive to benefits
under the Company’s long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Executive, “Disability” will mean the Executive’s
inability to perform the essential duties of his position due to a mental or
physical condition, with or without a reasonable accommodation. Termination as a
result of a Disability will not be construed as a termination by the Company
“without Cause.”

 

 1 

 

 

1.6.          “Person” means any individual, firm, corporation, partnership,
limited liability company, joint venture, association, governmental authority,
unincorporated organization, trust, association or other entity.

 

1.7.          “Severance Plan” means the AMREP Corporation Severance Plan
effective March 6, 2014, as amended and as may be amended after the date hereof.

 

1.8.          “Termination Date” means the earlier of (i) the date two business
days after the filing of the Company’s annual report on Form 10-K for the year
ended April 30, 2018; (ii) on the date following written notice from the Company
that Executive’s employment with the Company has been or will be terminated,
(iii) on the effective date of the Executive resigning from the Company, (iv) on
the date of his death or (v) on the date of his Disability, as reasonably
determined by the Company.

 

2.            Duration of Agreement. This Agreement is effective on the date set
forth above and shall terminate on the Termination Date. Unless terminated or
amended in writing by the parties, this Agreement will govern the Executive’s
continued employment by the Company until the Termination Date.

 

3.            Position; Duties. The Executive will be employed as the Company’s
Treasurer, reporting directly to the Company’s Chief Financial Officer. In such
position, the Executive shall perform such duties and shall have such authority
consistent with such position as may be assigned to him from time to time by the
Chief Financial Officer and consistent with historical practice with respect to
the Executive. The Executive shall devote his best efforts and all of his
business time and services to the Company and its Affiliates. The Executive
shall not, in any capacity, engage in other business activities or perform
services for any other Person without the prior written consent of the Chief
Financial Officer. The Executive shall be paid a salary of $182,000 per year
effective at the beginning of the Company’s next payroll cycle on or after the
date hereof. The Executive agrees to provide no less than 30 days’ written
notice to the Company prior to the effective date of the Executive resigning
from the Company.

 

4.            Termination. The Executive’s employment with the Company shall
terminate on the Termination Date. Upon cessation of his employment with the
Company for any reason, unless otherwise consented to in writing by the Board,
the Executive shall resign immediately from any and all officer, director,
manager and other positions he then holds with the Company or its Affiliates.
Upon any cessation of his employment with the Company, the Executive shall be
entitled only to such compensation and benefits as described in this Section 4.
Upon cessation of his employment with the Company for any reason, the Company
shall pay to the Executive (i) all accrued and unpaid base salary of the
Executive through the date of such cessation of employment at the time such base
salary would otherwise be paid according to the Company’s usual payroll
practices and (ii) any accrued but unused vacation of the Executive through the
date of such cessation of employment in accordance with the Company’s policies.

 

4.1.          Termination without Cause. If the Executive’s employment by the
Company ceases after the date hereof due to a termination by the Company without
Cause or ceases on the date two business days after the filing of the Company’s
annual report on Form 10-K for the year ended April 30, 2018:

 

4.1.1.          if the Executive is eligible for benefits under the Severance
Plan, the Company shall pay to the Executive the amounts due to the Executive
pursuant to the Severance Plan as in effect on the date hereof and in accordance
with the provisions of the Severance Plan;

 

4.1.2.          the Company shall pay to the Executive the amount equal to (i)
twenty thousand dollars ($20,000) minus (ii) the amount equal to (A) the number
of months (including partial months) starting on September 15, 2017 and ending
on the Termination Date multiplied by (B) one thousand dollars ($1,000); and

 

 2 

 

 

4.1.3.          any vesting, restrictions or conditions on the sale of any stock
awards made to the Executive that occurred prior to the date hereof
(collectively, “Equity Awards”) shall lapse or otherwise be deemed fully vested,
accelerated or otherwise satisfied, as the case may be. The previous sentence
shall be deemed an amendment to any such Equity Award.

 

Except as otherwise provided in this Section 4.1, all compensation and benefits
will cease at the time of the Executive’s cessation of employment with the
Company and neither the Company nor any of its Affiliates will have any further
liability or obligation by reason of such cessation of employment. The payments
and benefits described in this Section 4.1 are in lieu of, and not in addition
to, any other plan, program or policy maintained by the Company or any of its
Affiliates. Notwithstanding anything to the contrary in this Agreement, the
payments described in Section 4.1 are conditioned on: (a) the Executive’s
execution and delivery to the Company, and the expiration of all applicable
statutory revocation periods without revocation by the Executive, by the
sixtieth (60th) day following the effective date of his cessation of employment,
of a general release of claims against the Company and its Affiliates
substantially in the form attached hereto as Exhibit A (subject to any changes
requested by the Company, the “Release”); and (b) the Executive’s continued
compliance with the provisions of the Restrictive Covenant Agreement (as defined
below). The benefits described in Section 4.1 will commence to be paid on the
first payroll period following the sixty (60) day period described above.
Notwithstanding any other provision of this Agreement to the contrary, it is
intended that any severance amount shall be intended to satisfy either (1) the
safe harbor set forth in the regulations issued under Code section 409A (Treas.
Regs. 1.409A-1(n)(2)(ii)) or (2) be treated as a Short-term Deferral as that
term is defined under Code section 409A (Treas. Regs. 1.409A-1(b)(4)).

 

4.2.          Other Terminations. If the Executive’s employment with the Company
ceases for any reason other than as described in Section 4.1 above, then the
Company’s obligation to the Executive will be limited solely to the payment to
the Executive of (i) all accrued and unpaid base salary of the Executive through
the date of such cessation of employment at the time such base salary would
otherwise be paid according to the Company’s usual payroll practices and (ii)
any accrued but unused vacation of the Executive through the date of such
cessation of employment in accordance with the Company’s policies. All
compensation and benefits will cease at the time of such cessation of employment
and, except as otherwise provided by COBRA, neither the Company nor any of its
Affiliates will have any further liability or obligation by reason of such
termination. The foregoing will not be construed to limit the Executive’s right
to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract. From and after the date hereof and other than as provided in
Section 4.1.1, the Executive shall not be eligible for severance benefits under
any plan, program or policy maintained by the Company or any of its Affiliates
and the Executive shall be deemed not to be an Eligible Employee (as defined in
the Severance Plan).

 

5.            Adjustments to Payments.

 

5.1.          If any payment or benefit the Executive would receive pursuant to
this Agreement or otherwise (all such payments or benefits hereinafter,
“Payment”), would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to an amount determined by the Company in good faith to
be the maximum amount that may be provided to the Executive without resulting in
any portion of such Payment being subject to the Excise Tax (the amount of such
reduction, the “Cutback Amount”). If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Cutback Amount, the Executive shall be entitled to select which Payments (of
those that are not considered to be deferred compensation under Section 409A of
the Code) shall be reduced hereunder; provided that, if the Executive fails to
so select promptly, the Company shall select which Payments (of those that are
not considered to be deferred compensation under Section 409A of the Code) will
be reduced. Payments that are considered to be deferred compensation under
Section 409A of the Code shall be reduced only to the extent that the complete
reduction of the Payments in the preceding sentence is insufficient to eliminate
the imposition of the excise tax imposed under Section 4999 of the Code.

 

 3 

 

 

5.2.          If the Company believes that Section 5.1 may be applicable, it
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder and perform the foregoing calculations.  The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.  The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Executive within fifteen (15)
days after the date on which right to a Payment is triggered (if requested at
that time by the Company).  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

6.            Restrictive Covenants. The Executive acknowledges and agrees to
abide by the terms of, and agrees that his employment by the Company is
contingent upon his valid and binding execution of, the Employee Confidential
Information, Restrictive Covenant and Invention Assignment Agreement attached as
Exhibit B (the “Restrictive Covenant Agreement”). The Executive acknowledges
that the terms of the Restrictive Covenant Agreement shall continue to remain in
full-force and effect following the cessation of the Executive’s employment with
the Company for any reason.

 

7.            Miscellaneous.

 

7.1.          Cooperation. The Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its Affiliates with respect to any matter (including litigation,
investigations or governmental proceedings) in which the Executive was in any
way involved during his employment with the Company. The Executive shall render
such cooperation in a timely manner on reasonable notice from the Company, so
long as the Company exercises commercially reasonable efforts to schedule and
limit its need for the Executive’s cooperation under this Section 7.1 so as not
to interfere with the Executive’s other personal and professional commitments.

 

7.2.          Section 409A.

 

7.2.1.          Notwithstanding anything to the contrary in this Agreement, no
portion of the benefits or payments to be made under Section 4.1.2 hereof will
be payable until the Executive has a “separation from service” from the Company
within the meaning of Section 409A of the Code. In addition, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to the Executive upon or
following his “separation from service”, then notwithstanding anything to the
contrary in this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six (6) months
following the Executive’s “separation from service” (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to the Executive in a lump sum immediately following such six (6) month period.
This paragraph should not be construed to prevent the application of Treas. Reg.
§ 1.409A-1(b)(9)(iii) (or any successor provision) to amounts payable hereunder.
For purposes of the application of Section 409A of the Code, each payment in a
series of payments will be deemed a separate payment.

 

7.2.2.          Notwithstanding anything to the contrary in this Agreement,
except to the extent any expense, reimbursement or in-kind benefit provided to
the Executive does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code, and its implementing regulations and
guidance, (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive in any other calendar year, (ii) the reimbursements for expenses
for which the Executive is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred and (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.

 

 4 

 

 

7.2.3.          Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code are intended to comply with Section 409A of the Code.
Notwithstanding anything to the contrary in this Agreement, distributions may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code or an applicable exemption.

 

7.3.          Other Agreements. The Executive represents and warrants to the
Company that there are no restrictions, agreements, including confidentiality,
non-compete, invention assignment or consulting agreements, or understandings
whatsoever to which he is a party that would prevent or make unlawful his
execution of this Agreement, that would be inconsistent or in conflict with this
Agreement or the Executive’s obligations hereunder, or that would otherwise
prevent, limit or impair the performance by the Executive of his duties under
this Agreement.

 

7.4.          Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto, except that the responsibilities
and duties of the Executive hereunder are personal to the Executive and may not
be assigned by him. The Company may assign this Agreement to any Affiliate or to
any successor to its assets and business by means of liquidation, dissolution,
merger, sale of assets or otherwise. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such Affiliate or successor. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and any assignee
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession or assignment had taken place. For avoidance of doubt, a termination
of the Executive’s employment by the Company in connection with a succession or
permitted assignment of the Company’s rights and obligations under this
Agreement is not a termination “without Cause” so long as (i) the successor or
assignee offers employment to the Executive (without regard to whether the
Executive accepts employment with the successor or assignee) with a salary no
less than the salary payable to the Executive immediately prior to such
succession or assignment and at a location consistent with historical practice
with respect to the Executive and (ii) the Executive is eligible to participate
in the employee benefit plans, policies or arrangements maintained by such
successor or assignee for its vice president-level employees generally, subject
to the terms and conditions of such plans, policies or arrangements.

 

7.5.          Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the Commonwealth of
Pennsylvania.

 

7.6.          Mandatory Arbitration Provision and Class Action Waiver. The
parties hereby mutually agree that any dispute between them arising out of or
relating to this Agreement must be submitted for resolution by binding
arbitration in accordance with the most current Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (“AAA”), including
the Optional Appellate Arbitration Rules (“Appellate Rules”) effective November
1, 2013. A court of competent jurisdiction shall have the authority to enter a
judgment upon the award made pursuant to the arbitration.

 

 5 

 

 

HOWEVER, EXECUTIVE UNDERSTANDS THAT EXECUTIVE SHALL HAVE NO RIGHT OR AUTHORITY
TO HAVE ANY DISPUTE ARBITRATED AS A CLASS OR COLLECTIVE ACTION, NOR SHALL
EXECUTIVE HAVE ANY RIGHT OR AUTHORITY TO JOIN ANY SUCH ACTION. FURTHER, THE
ARBITRATOR SHALL HAVE NO RIGHT TO CERTIFY, CONSOLIDATE, OR COLLECTIVELY
ARBITRATE MULTIPLE INDEPENDENT CLAIMS.

 

In addition, Executive understands that nothing in this Agreement shall prevent
the Company from applying to courts where necessary to obtain emergency or
temporary injunctive relief in order to prevent irreparable harm pending
arbitration of the dispute between the parties.

 

Binding arbitration under this Agreement shall be conducted in Montgomery
County, Pennsylvania, unless the parties mutually agree to another location. The
arbitration shall be conducted before a neutral arbitrator selected by both
parties from the AAA’s Employment Dispute Resolution Roster. Costs of the
arbitration will be governed by the AAA’s Employment Arbitration Rules and
Mediation Procedures. The Federal Rules of Civil Procedure and any comparable
state rules shall not apply to the binding arbitration; however, the parties
will be permitted to conduct discovery in accordance with the Federal Rules of
Civil Procedure. The arbitrator shall issue a written opinion setting forth the
factual and legal findings and conclusions on which his or her decision is
based.

 

The arbitrator shall be authorized to award whatever remedies are allowed by
law, but such remedies shall be limited to those that would be available to a
party in a court of law for the claims presented to, and decided by, the
arbitrator. Except as may be permitted or required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties.

 

A demand for arbitration must be submitted within the appropriate statute of
limitations period under governing law. Any demand for arbitration made to the
Company must be in writing and delivered by hand or first class mail to 620 West
Germantown Pike, Suite 175, Plymouth Meeting, PA 19462, Attention: Chief
Financial Officer, with a copy to 620 West Germantown Pike, Suite 175, Plymouth
Meeting, PA 19462, Attention: General Counsel (or to such other address that may
be designated by the Company from time to time in accordance with Section 7.12).
The arbitrator shall resolve all disputes regarding the timeliness or propriety
of the demand for arbitration.

 

In the event that any portion of the Appellate Rules is deemed invalid, void or
unenforceable, the right of either party to appeal from an arbitration award
shall be abolished and the arbitration award shall be final and binding.

 

7.7.          Waivers. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

7.8.          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement or invalidate or
render unenforceable such term or provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.

 

 6 

 

 

7.9.          Attorneys’ Fees. In the event that any party institutes any legal
suit, arbitration, action or proceeding against the other party arising out of
or relating to this Agreement, the Release or the Restrictive Covenant
Agreement, the prevailing party in the suit, arbitration, action or proceeding
shall be entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such party in conducting the suit, action or
proceeding, including attorneys’ fees and expenses and court costs.

 

7.10.         Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (x) to
Sections and Exhibits refer to the Sections of, and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein. Each Affiliate of the Company is an
intended beneficiary/third party beneficiary of this Agreement and each
Affiliate of the Company shall have the right to enforce any breach of the
provisions this Agreement.

 

7.11.         Survival. This Agreement will survive the cessation of the
Executive’s employment to the extent necessary to fulfill the purposes and
intent of this Agreement.

 

7.12.         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
below (or to such other address that may be designated by a party from time to
time in accordance with this Section 7.12):

 

·Executive: to the address contained in his personnel file.

 

·Company: 620 West Germantown Pike, Suite 175, Plymouth Meeting, PA 19462,
Attention: Chief Financial Officer, with a copy to 620 West Germantown Pike,
Suite 175, Plymouth Meeting, PA 19462, Attention: General Counsel.

 

7.13.         Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

7.14.         Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

 



 7 

 

 

7.15.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement. Either party may copy this
completed Agreement for electronic storage in a non-editable format, at which
time the paper form of this Agreement may be destroyed. Each party agrees that
following the electronic storage of this Agreement, any hardcopy printout of
that electronically stored information will constitute an original of this
Agreement.

 

7.16.         Entire Agreement; Amendments. This Agreement constitutes the sole
and entire agreement of the parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified or supplemented by
an agreement in writing signed by each party hereto.

 

[Signature Page Follows]

 

 8 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its authorized representative, and the Executive has executed this Agreement, in
each case on the date first above written.

 

  AMREP Corporation         By: /s/ Christopher V. Vitale     Name:  Christopher
V. Vitale     Title:  President and Chief Executive Officer

 

  /s/ Clifford R. Martin   Clifford R. Martin

 

 

 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

This RELEASE OF CLAIMS (this “Release”) is given as of ______________, 20__ by
Clifford R. Martin (the “Executive”).

 

WHEREAS, the Executive’s employment with AMREP Corporation (the “Company”), an
Oklahoma corporation, has terminated; and

 

WHEREAS, pursuant to Section 4.1 of the Employment Agreement, dated as of
September 15, 2017 (the “Agreement”), by and between the Company and the
Executive, the Company has agreed to pay the Executive certain amounts and to
provide certain benefits, subject to his execution and non-revocation of this
Release. All terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

NOW THEREFORE, in consideration of these premises, the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Executive agrees as follows:

 

1.          Consideration. The Executive acknowledges that: (i) the payments set
forth in Section 4.1 of the Agreement constitute full settlement of all his
rights under the Agreement, (ii) he has no entitlement under any other severance
or similar plan, program or policy maintained by the Company or any of its
Affiliates and (iii) except as otherwise provided specifically in this Release,
the Company does not and will not have any other liability or obligation to the
Executive by reason of the cessation of his employment. The Executive further
acknowledges that, in the absence of his execution of this Release, the payments
and benefits specified in Section 4.1 of the Agreement would not otherwise be
due to him.

 

2.          Executive’s Release. The Executive on his own behalf and together
with his heirs, assigns, executors, agents and representatives hereby generally
releases and discharges the Company and its predecessors, successors (by merger
or otherwise), parents, subsidiaries, Affiliates and assigns, together with each
and every of its and their present, past and future officers, managers,
directors, shareholders, members, general partners, limited partners, employees,
attorneys, accountants and agents and the heirs and executors of same
(collectively, the “Releasees”) from any and all suits, causes of action,
complaints, obligations, demands, debts, liabilities, common law or statutory
claims of any kind (including claims for damages, costs, expenses and
attorneys’, brokers’, accountants’ and other professionals’ and consultants’
fees and expenses), whether in law or in equity, direct or indirect, known or
unknown, suspected or unsuspected, unanticipated as well as anticipated and that
now exist or may hereafter accrue based on matters now unknown as well as known
(collectively, “Claims”), which the Executive ever had or now has against the
Releasees, or any one of them, arising out of or relating to his employment with
the Company occurring up to and including the date of this Release. This Release
specifically includes:

 

2.1.          any and all Claims for wages and benefits including salary, stock
options, stock, royalties, commissions, license fees, health and welfare
benefits, severance pay, bonuses and vacation, paid time off or other time off
pay;

 

2.2.          any and all Claims for wrongful discharge, breach of contract,
whether express or implied, and Claims for breach of implied covenants of good
faith and fair dealing;

 

 

 

 

2.3.          any and all Claims for alleged employment discrimination on the
basis of race, color, religion, sex, age, national origin, sexual orientation,
veteran status, disability or handicap, in violation of any federal, foreign,
state, or local statute, ordinance, judicial precedent or executive order,
including claims for discrimination under the following statutes: Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of
1866, 42 U.S.C. §1981; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq.; the Older Workers Benefit Protection Act
29 U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of 1972, 29 U.S.C. §701 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.; the Family
and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.; the Fair Labor
Standards Act, 29 U.S.C. §201, et seq.; the Fair Credit Reporting Act, 15 U.S.C.
§1681, et seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1000, et seq. (“ERISA”); the Pennsylvania Human Relations Act; the Pennsylvania
Equal Pay Law; the Pennsylvania wage and hour laws; the Pennsylvania
Whistleblower Law; the New Jersey Civil Rights Act; the New Jersey Law Against
Discrimination; the New Jersey wage and hour laws; the New Jersey Conscientious
Employee Protection Act; or any other comparable state statute or local
ordinance;

 

2.4.          any and all Claims under any federal, foreign, state or local
statute relating to employee benefits or pensions;

 

2.5.          any and all Claims in tort, including any Claims for assault,
battery, misrepresentation, defamation, interference with contract or
prospective economic advantage, intentional or negligent infliction of emotional
distress, duress, loss of consortium, invasion of privacy and negligence; and

 

2.6.          any and all Claims for attorneys’ fees and costs.

 

The Executive acknowledges that he has received from the Company all wages,
expense reimbursements, accrued but unused vacation, paid time off or other time
off pay and incentive compensation of all types, including deferred or foregone
salary or cash or equity compensation, due and owing to the Executive by the
Company. The Executive hereby waives all claims or entitlement to any deferred
salary, and to any unvested stock option or other unvested equity grants.

 

The Executive acknowledges and represents that neither the Company nor any of
its Affiliates has violated or denied the Executive any right under the Family
Medical Leave Act (including any similar law under state law, “FMLA”), or any
other federal, foreign, state or local law, statute or ordinance. The Executive
acknowledges and agrees that neither the Company nor any of its Affiliates has
interfered with, restrained, or denied the exercise of or the attempt to
exercise any rights under the FMLA, and that neither the Company nor any of its
Affiliates has discriminated against or retaliated against the Executive in any
way regarding the exercise of any rights under the FMLA. The Executive further
acknowledges and represents that, as of the date of the execution of this
Release, the Executive has suffered no on-the-job or work-related accident or
injury, occupational disease or disability whether temporary, permanent,
partial, or total.

 

The Executive expressly represents that the Executive has not filed a lawsuit or
initiated any other administrative proceeding against any Releasee. The
Executive further promises not to initiate a lawsuit or to bring any other claim
against any Releasee arising out of or in any way related to the Executive’s
employment by the Company or any of its Affiliates or the termination of that
employment, other than an action to enforce the Agreement.

 

 A-2 

 

 

The Executive understands that nothing contained in this Agreement limits the
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”); provided, however, that any claims by the Executive for personal
relief in connection with such a charge or investigation (such as reinstatement
or monetary damages) would be barred. The Executive further understands that
this Agreement does not limit the Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. This Agreement does not limit
the Executive’s right to receive an award for information provided to any
Government Agencies.

 

Notwithstanding anything to the contrary in this Release, the Executive does not
waive or release any Claims for vested rights or benefits under any retirement
plan of the Company or any rights under any vested stock option or other vested
equity grants executed by the Company.

 

3.            Acknowledgment. The Executive understands that the release of
Claims contained in this Release extends to all of the aforementioned Claims and
potential Claims which arose on or before the date of this Release, whether now
known or unknown, suspected or unsuspected, and that this constitutes an
essential term of this Release. The Executive further understands and
acknowledges the significance and consequences of this Release and of each
specific release and waiver, and expressly consents that this Release shall be
given full force and effect to each and all of its express terms and provisions,
including those relating to unknown and uncompensated Claims, if any, as well as
those relating to any other Claims specified herein. The Executive hereby waives
any right or Claim that the Executive may have to employment, reinstatement or
re-employment with the Company. The Executive agrees to not enter onto the
premises of the Company or any of its Affiliates unless expressly invited to do
so by an officer of the Company or such Affiliate, as applicable.

 

4.            Remedies. All remedies at law or in equity shall be available to
the Releasees for the enforcement of this Release. This Release may be pleaded
as a full bar to the enforcement of any Claim that the Executive may assert
against the Releasees.

 

5.            Challenge. If the Executive violates any provisions of the
Agreement, the Restrictive Covenant Agreement or this Release, no further
payments, rights or benefits under Section 4.1 of the Agreement will be due to
the Executive and any such payments, rights or benefits received by the
Executive shall be immediately returned to the Company. In the event that the
Company learns within ninety (90) days following execution of this Release of
any conduct or circumstances for which the Executive could have been terminated
for Cause (as defined in the Agreement) had the Company been aware of such
conduct or circumstances on the date of termination, no further payments, rights
or benefits under Section 4.1 of the Agreement will be due to the Executive and
any such payments, rights or benefits received by the Executive shall be
immediately returned to the Company.

 

6.            No Admission of Liability. This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company or any of its Affiliates to the
Executive. There have been no such violations, and the Executive acknowledges
that the Company and each of its Affiliates specifically deny any such
violations.

 

7.            Severability. If any term or provision of this Release shall be
held to be invalid or unenforceable for any reason, then such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.

 

 A-3 

 

 

8.            Advice of Counsel; Revocation Period. The Executive is hereby
advised to seek the advice of counsel prior to signing this Release. The
Executive hereby acknowledges that the Executive is acting of his own free will,
that he has been afforded a reasonable time to read and review the terms of this
Release, and that he is voluntarily executing this Release with full knowledge
of its provisions and effects. The Executive further acknowledges that he has
been given at least [TWENTY-ONE (21)/FORTY-FIVE (45)]1 days within which to
consider this Release and that he has SEVEN (7) days following his execution of
this Release to revoke his acceptance, with this Release not becoming effective
until the 7-day revocation period has expired. If the Executive elects to revoke
his acceptance of this Release, this Release shall not become effective and the
Executive must provide written notice of such revocation by certified mail
(postmarked no later than seven (7) days after the date the Executive accepted
this Release) to the Company’s principal office and addressed to the attention
of the Board.

 

9.            Representations and Warranties. The Executive represents and
warrants that he has not assigned any claim that he purports to release
hereunder and that he has the full power and authority to enter into this
Release and bind each of the persons and entities that the Executive purports to
bind. The Executive further represents and warrants that he is bound by, and
agrees to be bound by, his post-employment obligations set forth in the
Agreement and the Restrictive Covenant Agreement.

 

10.           Interpretation. For purposes of this Release, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Release as
a whole. Unless the context otherwise requires, references herein: (x) to
Sections refer to the Sections of this Release; (y) to an agreement, instrument
or other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Release shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Each Affiliate
of the Company is an intended beneficiary/third party beneficiary of this
Release and each Affiliate of the Company shall have the right to enforce any
breach of the provisions this Release.

 

11.           Governing Law. This Release shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the Commonwealth of
Pennsylvania.

 

12.           Mandatory Arbitration Provision; Class Action Waiver: The Company
and the Executive hereby mutually agree that any dispute between them arising
out of or relating to this Release must be submitted for resolution by binding
arbitration in accordance with the most current Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (“AAA”), including
the Optional Appellate Arbitration Rules (“Appellate Rules”) effective November
1, 2013. A court of competent jurisdiction shall have the authority to enter a
judgment upon the award made pursuant to the arbitration.

 

 



1As applicable based on the advice of counsel. If 45-day consideration period is
applicable, this Release will be revised based on advice of counsel to comply
with applicable law.

 A-4 

 

 

HOWEVER, THE EXECUTIVE UNDERSTANDS THAT THE EXECUTIVE SHALL HAVE NO RIGHT OR
AUTHORITY TO HAVE ANY DISPUTE ARBITRATED AS A CLASS OR COLLECTIVE ACTION, NOR
SHALL THE EXECUTIVE HAVE ANY RIGHT OR AUTHORITY TO JOIN ANY SUCH ACTION.
FURTHER, THE ARBITRATOR SHALL HAVE NO RIGHT TO CERTIFY, CONSOLIDATE, OR
COLLECTIVELY ARBITRATE MULTIPLE INDEPENDENT CLAIMS.

 

In addition, the Executive understands that nothing in this Release shall
prevent the Company from applying to courts where necessary to obtain emergency
or temporary injunctive relief in order to prevent irreparable harm pending
arbitration of the dispute between the parties.

 

Binding arbitration under this Release shall be conducted in Montgomery County,
Pennsylvania, unless the Company and the Executive mutually agree to another
location. The arbitration shall be conducted before a neutral arbitrator
selected by both parties from the AAA’s Employment Dispute Resolution Roster.
Costs of the arbitration will be governed by the AAA’s Employment Arbitration
Rules and Mediation Procedures. The Federal Rules of Civil Procedure and any
comparable state rules shall not apply to the binding arbitration; however, the
parties will be permitted to conduct discovery in accordance with the Federal
Rules of Civil Procedure. The arbitrator shall issue a written opinion setting
forth the factual and legal findings and conclusions on which his or her
decision is based.

 

The arbitrator shall be authorized to award whatever remedies are allowed by
law, but such remedies shall be limited to those that would be available to a
party in a court of law for the claims presented to, and decided by, the
arbitrator. Except as may be permitted or required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.

 

A demand for arbitration must be submitted within the appropriate statute of
limitations period under governing law. Any demand for arbitration made to the
Company must be in writing and delivered by hand or first class mail to 620 West
Germantown Pike, Suite 175, Plymouth Meeting, PA 19462, Attention: Chief
Financial Officer, with a copy to 620 West Germantown Pike, Suite 175, Plymouth
Meeting, PA 19462, Attention: General Counsel (or to such other address that may
be designated by the Company from time to time). The arbitrator shall resolve
all disputes regarding the timeliness or propriety of the demand for
arbitration.

 

In the event that any portion of the Appellate Rules is deemed invalid, void or
unenforceable, the right of either party to appeal from an arbitration award
shall be abolished and the arbitration award shall be final and binding.

 

13.         Facsimile. A signed copy of this Release delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Release. Either party may copy this completed
Release for electronic storage in a non-editable format, at which time the paper
form of this Release may be destroyed. Each party agrees that following the
electronic storage of this Release, any hardcopy printout of that electronically
stored information will constitute an original of this Release.

 

IN WITNESS WHEREOF, the Executive has executed this Release on the date first
above written.

 

      Clifford R. Martin

 

 A-5 

 

 

EXHIBIT B

 

EMPLOYEE CONFIDENTIAL INFORMATION, RESTRICTIVE COVENANT
AND INVENTION ASSIGNMENT AGREEMENT

 

Dated as of September 15, 2017

 

Employee:Clifford R. Martin

 

Employer:AMREP Corporation (“Employer”)

 

In consideration of Employer agreeing to enter into the Employment Agreement,
dated as of the date hereof, by and between the Employer and the Employee, I
agree to this Employee Confidential Information, Restrictive Covenant and
Invention Assignment Agreement (this “Agreement”) as follows:

 

This Agreement sometimes refers to my “Employment.” I understand that my
“Employment” means the entire period during which I am employed by Employer,
including all times during and after work hours, whether I am actively employed
or on any kind of leave or absence, and whether I am employed full-time or
part-time. In addition, it is understood that Employment includes all periods
commencing from my start date with Employer through and including my end date
with Employer. Furthermore, I understand that “Company” means Employer or any of
its affiliates, together with any of their respective predecessors, successors
or assigns.

 

NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A PROMISE OR CONTRACT OF
EMPLOYMENT FOR A SPECIFIC TERM OR PERIOD. THE EMPLOYMENT RELATIONSHIP IS
“AT-WILL” AND, THEREFORE, EMPLOYER HAS THE RIGHT TO TERMINATE THE EMPLOYMENT
RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT CAUSE OR PRIOR NOTICE,
AT ITS SOLE DISCRETION.

 

1.          Employer Confidential Information. During the term of this
Agreement, and at all times following the voluntary or involuntary termination
of my Employment for any reason whatsoever, I agree to hold in the strictest
confidence, not to use (except for the benefit of the Company) and not to
disclose to any person or entity (directly or indirectly) any Confidential
Information that I obtain or create during my Employment, unless Employer grants
me authorization to do otherwise.

 

I understand that “Confidential Information” means all of the Company’s
business, technical and other proprietary information, as well as any Company
information which is not generally known by the public (other than as a result
of a disclosure directly or indirectly by me). Such information is Confidential
Information no matter how I learned of it – whether disclosed to me, directly or
indirectly, in writing, orally, by drawings or inspection of documents or other
tangible property or in any other manner or form, tangible or intangible. I
understand specifically that Confidential Information includes the following
types of information:

 

·information belonging to others who have entrusted such information to the
Company, as further described in Section 6 below;

 

·information that would not have been known to the public generally other than
as a result of a disclosure directly or indirectly by me;

 

 

 

 

·information concerning research, inventions, discoveries, developments,
scientific information, techniques, processes, formulae, technology, designs,
drawings, engineering, specifications, algorithms, finances, sales or profit
figures, financial plans, customer lists, operations, financial condition,
results of operations, projections, strategies, marketing information,
employees, prospective employees, customers, prospective customers, investors,
potential investors, business plans, contracts, markets, investing plans,
product plans, marketing, cost information, distribution or sales methods or
systems, products, services, production plans, system implementation plans,
business concepts, supplier or vendor information, business procedures or
business operations related thereto, and other financial and business
information relating to the Company;

 

·all computer software (in source, object or other code forms and including all
programs, modules, routines, interfaces and controls), data, databases, Internet
designs and strategies, files and any documentation protocols and specifications
related to the foregoing;

 

·all know-how and trade secrets;

 

·all unpublished copyrightable material;

 

·any use, model, variation, application, reduction to practice, discussion and
any other communication or information in, regarding or relating to, or usable
in or with any of the goods or services made, used or sold by the Company; and

 

·any and all notes, documentation, analyses, compilations, studies,
reproductions, copies or other documents prepared by me or any other person
containing or reflecting or based upon, in whole or in part, any such
information.

 

2.         Use of Confidential Information. I will use Confidential Information
solely in connection with my Employment or pursuant to the written approval of
my supervisor, and not for any other purpose, including in any way detrimental
to the Company. During the term of this Agreement, and at all times following
the voluntary or involuntary termination of my Employment for any reason
whatsoever, I will maintain the strict confidentiality of any Confidential
Information provided to me and will not disclose any part of it to any other
person not currently employed by Employer or any of its affiliates, unless
Employer grants me authorization to do otherwise. I will treat the Confidential
Information with the same degree of care as I would my own confidential
information, but in no event with less than reasonable care. I agree not to,
other than in the ordinary course of business, directly or indirectly, copy,
take or remove from the Company’s premises any of the Company’s books, records,
files, customer lists, documents or materials, including any Confidential
Information, or copies of any of the foregoing, without the prior written
consent of Employer. The term “person” as used in this Agreement shall be
broadly interpreted to include the media and any corporation, partnership,
group, individual or entity.

 

I understand that nothing contained in this Agreement limits the Executive’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). I further understand that this Agreement does not limit my ability
to communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit my right to receive an award for
information provided to any Government Agencies.

 

 B-2 

 

 

3.          Subpoenas, etc. If I become required by law or applicable legal
process to disclose any Confidential Information, I will provide Employer with
prompt prior written notice of such requirement and the terms of and
circumstances surrounding such requirement so that the Company may seek an
appropriate protective order or other remedy, and I will provide such
cooperation with respect to obtaining a protective order or other remedy as the
Company shall reasonably request. If, in the absence of a protective order or
other remedy or the receipt of a waiver by the Company, I am legally compelled
to disclose Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, I may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information that
is legally required to be disclosed; provided, however, that, if requested in
writing by the Company, I will exercise my best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such Confidential Information by such tribunal.

 

4.          No License to Confidential Information. The Company shall retain the
entire right, interest and title to its Confidential Information. No license
outside of my Employment under any patent, copyright, trademark, other
intellectual property right or any application therefor is hereby granted or
implied by the provision of Confidential Information to me. I shall not alter or
obliterate any trademark or any other proprietary mark or notice thereof of the
Company on any copy of the Confidential Information, and I shall reproduce any
such mark or notice on all copies of the Confidential Information.

 

5.          Third Party Information Held by Employee. I recognize that I may
have access to confidential information of former employers or other persons or
entities with whom I have an agreement or duty to keep such information
confidential. I will not use any such information in my Employment, I will not
disclose any such information to the Company or any of its directors, managers,
officers, agents, affiliates or other employees, or induce any of them to use
any such information, and I will not bring onto the premises of the Company any
such information in any form, unless such person or entity has granted me
authorization to do so.

 

6.          Third Party Information Held by the Company. I recognize that the
Company has received, and in the future shall receive, from other persons or
entities information that is confidential to such person or entity; and,
therefore, such persons or entities require the Company to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consistent with the Company’s agreement with such persons or entities,
I agree to hold in the strictest confidence, not to use (except as necessary to
carry out my duties for Employer) and not to disclose to any person or entity
(directly or indirectly) any such information, unless Employer grants me
authorization to do otherwise.

 

7.          Employer Property; Return. I will not remove (either physically or
electronically) any property belonging to the Company from the Company’s
premises, except as required in the ordinary course of my Employment, unless
Employer grants me authorization to do so. Promptly upon the termination of my
Employment, and earlier if Employer so requests at any time, I shall deliver to
Employer (and shall not keep copies in my possession or deliver to anyone else)
all of the following items:

 

·documents and other materials containing or comprising Confidential
Information, including in particular, but not limited to, all software, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches and notebooks, whether hard copies or electronic
copies; and

 

·tangible property and equipment or other materials belonging to the Company
(whether or not containing or comprising Confidential Information) or otherwise
relating to the Company, its business, its properties, its investments or its
investors, including in particular, but not limited to, laptop computers,
devices, solutions, samples, models, marketing materials, brochures, purchase
order forms and letterhead, and all reproductions and copies of such things.

 

 B-3 

 

 

8.          Securities Laws. I acknowledge that I am aware that applicable
securities laws prohibit any person who has material, non-public information
concerning the Company or any other entities from purchasing or selling any
securities of the Company or such other entities, including AMREP Corporation,
or from communicating such information to any other person or entity under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. I acknowledge that I may possess material
non-public information about the Company or its Affiliates and therefore
acknowledges and agrees that until the date three (3) months after the effective
date of this Agreement, I will be subject to and will comply with the Company’s
insider trading policy to the extent that I am in possession of material
non-public information regarding the Company, its Affiliates or its or their
securities.

 

9.          Assignment of Inventions. I shall promptly make full disclosure to
Employer of all Inventions and Works. I understand that “Inventions” means any
and all inventions, original works of authorship (including designs, trademarks,
service marks and drawings, whether manual or electronic), findings,
conclusions, data, discoveries, developments, concepts, modeling tools, designs,
improvements, trade secrets, techniques, formulae, processes and know-how,
whether or not patentable or registrable under patent, copyright or similar
laws, that I may solely or jointly conceive, develop or reduce to practice, or
cause to be conceived, developed or reduced to practice, during my Employment. I
also understand that “Works” means any original work of authorship that is made
by me (solely or jointly with others) during my Employment. I shall hold all
Inventions and Works in trust for Employer. This Agreement does not apply to any
Inventions made by me prior to my Employment.

 

I recognize and agree that during my Employment, Employer solely and exclusively
owns all Inventions and Works, as well as any and all inherent and appurtenant
moral rights and intellectual property rights, including all patent rights,
copyrights, trademarks, know-how and trade secrets (collectively, “Intellectual
Property Rights”) related thereto, except as stated in Section 11 below. I
hereby, without additional payment or consideration, assign, transfer and convey
to Employer all of my worldwide right, title and interest in and to all
Inventions and Intellectual Property Rights.

 

I further recognize and agree that all Works and which are protectable by
copyright (including all original hard copy and electronic drawings and any
manuals, instructions or other written product) are “works made for hire,” as
that term is defined in the United States Copyright Act. However, to the extent
that any Work may not, by operation of any law, be a work made for hire, I
hereby, without additional payment or consideration, assign, transfer and convey
to Employer all of my worldwide right, title and interest in and to such Work
and all Intellectual Property Rights relating to it. I will treat all Inventions
and Works, as well as any Intellectual Property Rights related thereto, as
Confidential Information, until and unless such Inventions, Works or
Intellectual Property Rights are determined to be excluded from this Agreement
by way of Section 11 below

 

10.         Further Assurances. Upon the request of Employer, I shall execute
and deliver any and all documents and instruments and do such other acts that
may be necessary or desirable to evidence the assignment and transfer described
in Section 9. I shall do the same to enable Employer to secure its sole and
exclusive rights in the Inventions, Works and related Intellectual Property
Rights, or to apply for, prosecute and enforce Intellectual Property Rights with
respect to any Inventions or Works, or to obtain any extension, validation,
re-issue, continuance or renewal of any such Intellectual Property Right, in
each case in any and all jurisdictions. I agree to disclose to Employer all
pertinent information and data with respect to Inventions, Works and related
Intellectual Property Rights. If Employer is unable for any other reason to
secure my signature on any document described above, then I hereby irrevocably
designate and appoint, which appointment is coupled with an interest, Employer
and its duly authorized officers and agents as my agent and attorney in fact, to
act for and in my behalf and stead to execute and file any such documents or
instruments (including any applications, assignments and transfers) and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or trademark, copyright or other registrations thereon with the
same legal force and effect as if executed by me.

 

 B-4 

 

 

11.         Exceptions to Employer Ownership. The only exception to Employer’s
ownership of Inventions, Works and Intellectual Property Rights are ones (a) for
which no equipment, supplies, facilities or proprietary intellectual property or
trade secret information of Employer are used and (b) that are developed on my
own time.

 

12.          Noncompetition and Nonsolicitation. For a period from the date of
this Agreement through the termination of my Employment with Employer and for a
period from the termination of my Employment with Employer through the last day
of the month in which I cease receiving cash severance benefits from the
Company, I hereby agree that, regardless of the reason for termination, without
obtaining the prior written consent of Employer, I will not, nor will any of my
affiliates or representatives, (a) on my own behalf, on behalf of any other
party, circumvent, interfere with, or assist any other party in circumventing,
or interfering with the business of the Company; (b) own, manage, operate,
finance, conduct business, engage, directly or indirectly, alone or as greater
than a 2% shareholder, partner, officer, director, employee, consultant or
advisor, or otherwise in any way participate in or become associated with, any
other business that is competitive with the business of the Company; (c)
solicit, attempt to solicit business, do business with, accept or divert
business from or otherwise interfere with the Company’s relationship with any
person (i) which, during the time of my employment with Employer was an
investor, lender, client, customer or had a business relationship with the
Company or (ii) to which the Company had made a proposal or presentation within
the nine-month period prior to my termination of employment; and (d) employ or
solicit for employment any employee of the Company, induce any employee of the
Company to terminate such employee’s employment with the Company or offer
employment to anyone the Company hires, or hire any person whom I know the
Company has offered employment. Notwithstanding the foregoing sentence, Employer
expressly acknowledges that I may accept employment with a large multi-unit
employer that possesses a unit that engages in business that is competitive with
the business of the Company; provided, that I do not work in or with, or give
advice to, the unit engaged in the business that is competitive with the
business of the Company, and provided further that I notify the Company in
writing no later than the third day after I accept an offer of employment from
the non-competing unit of such a multi-unit employer.

 

13.         Non-Disparagement. I agree that I will not, at any time, disparage
the Company, any of its Affiliates or any of the people or organizations
associated with it or them currently, in the past, or in the future; and that I
will not otherwise do or say anything that would harm their business or
reputation. I shall not hold myself out to any customers or any other third
parties as a representative or employee of the Company or any of its Affiliates.

 

14.         Duration. This Agreement is binding during my Employment and shall
survive any termination of my Employment.

 

15.         Reasonableness of Restrictions; Remedies. I acknowledge that the
restrictions contained in this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that Employer would not have
established an employment relationship with me in the absence of such
restrictions, and that any violation of any provision of this Agreement will
cause irreparable harm to the Company. I represent that my experience and
capabilities are such that the non-competition and non-solicitation provisions
contained herein will not prevent me from obtaining employment or otherwise
earning a living at the same general level of economic benefit as earned with
Employer. I further represent and acknowledge that (a) I have been advised by
Employer to consult my own legal counsel in respect of this Agreement and (b)
that I have had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with my counsel.

 

 B-5 

 

 

I agree to indemnify and hold the Company and each of its shareholders, members,
directors, managers, officers, agents, affiliate or other employees harmless
from any damages, losses, liabilities, obligations, fines, penalties, diminution
in value (based on a multiple of earnings or otherwise), lost profit, incidental
damages, deficiencies, demands, claims, suits, actions, causes of action,
assessments, taxes, costs and expenses (including attorneys’ fees and expenses)
arising out of any breach of this Agreement by me. I acknowledge that money
damages are an inadequate remedy for breach of this Agreement because of the
difficulty of ascertaining the amount of damage that will be suffered in the
event that this Agreement is breached. Therefore, the Company shall be entitled
to equitable relief, including an injunction and specific performance, without
the necessity of proving actual damages, without the need to post bond or any
other security and without being required to submit proof of economic value of
any Confidential Information, in the event of any breach of the provisions of
this Agreement by me, in addition to all other remedies available to the Company
at law or in equity.

 

I agree that, in the event the restrictions contained in this Agreement are not
fully complied with, the period of the restrictions shall be extended to
commence with the date of full compliance and to run fully thereafter, reduced
only by the length of time, if any, between the cessation of my employment and
the first violation of these restrictions.

 

16.           Miscellaneous.

 

(a)          No failure or delay by the Company in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. This Agreement
embodies the entire agreement and understanding between Employer and I with
respect to the subject matter hereof and supersedes all prior discussions,
negotiations, agreements and understandings with respect to the subject matter
hereof. The headings used in this Agreement have been inserted for convenience
of reference only and do not define or limit the provisions hereof. This
Agreement may not be amended except upon the written consent of Employer and my
written consent. No provision hereof may be waived except upon written consent
of Employer.

 

(b)          I understand that the restrictive covenants set forth in this
Agreement shall be construed as provisions independent of any other provision in
this Agreement or in any other agreement by, between, among, or affecting me and
the Company, and the existence of any claim or cause of action by me against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement of this Agreement.

 

(c)          For purposes of this Agreement, (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Sections refer
to the Sections of this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Each affiliate
of the Company is an intended beneficiary/third party beneficiary of this
Agreement and each affiliate of the Company shall have the right to enforce any
breach of the provisions this Agreement.

 

 B-6 

 

 

(d)          All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
below (or to such other address that may be designated by a party from time to
time in accordance with this Section 16(d)):

 

·Employee: to the address contained in his personnel file.

 

·Employer: 620 West Germantown Pike, Suite 175, Plymouth Meeting, PA 19462,
Attention: Chief Financial Officer, with a copy to 620 West Germantown Pike,
Suite 175, Plymouth Meeting, PA 19462, Attention: General Counsel.

 

(e)          This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to any
choice of law or conflicts of laws provisions or rule of any jurisdiction that
would cause the substantive laws of any other jurisdiction to apply.

 

(f)          The parties hereby mutually agree that any dispute between them
arising out of or relating to this Agreement must be submitted for resolution by
binding arbitration in accordance with the most current Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association (“AAA”),
including the Optional Appellate Arbitration Rules (“Appellate Rules”) effective
November 1, 2013. A court of competent jurisdiction shall have the authority to
enter a judgment upon the award made pursuant to the arbitration.

 

HOWEVER, I UNDERSTAND THAT I SHALL HAVE NO RIGHT OR AUTHORITY TO HAVE ANY
DISPUTE ARBITRATED AS A CLASS OR COLLECTIVE ACTION, NOR SHALL I HAVE ANY RIGHT
OR AUTHORITY TO JOIN ANY SUCH ACTION. FURTHER, THE ARBITRATOR SHALL HAVE NO
RIGHT TO CERTIFY, CONSOLIDATE, OR COLLECTIVELY ARBITRATE MULTIPLE INDEPENDENT
CLAIMS.

 

In addition, I understand that nothing in this Agreement shall prevent the
Company from applying to courts where necessary to obtain emergency or temporary
injunctive relief in order to prevent irreparable harm pending arbitration of
the dispute between the parties.

 

Binding arbitration under this Agreement shall be conducted in Montgomery
County, Pennsylvania, unless the parties mutually agree to another location. The
arbitration shall be conducted before a neutral arbitrator selected by both
parties from the AAA’s Employment Dispute Resolution Roster. Costs of the
arbitration will be governed by the AAA’s Employment Arbitration Rules and
Mediation Procedures. The Federal Rules of Civil Procedure and any comparable
state rules shall not apply to the binding arbitration; however, the parties
will be permitted to conduct discovery in accordance with the Federal Rules of
Civil Procedure. The arbitrator shall issue a written opinion setting forth the
factual and legal findings and conclusions on which his or her decision is
based.

  

 B-7 

 

 

The arbitrator shall be authorized to award whatever remedies are allowed by
law, but such remedies shall be limited to those that would be available to a
party in a court of law for the claims presented to, and decided by, the
arbitrator. Except as may be permitted or required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties.

 

A demand for arbitration must be submitted within the appropriate statute of
limitations period under governing law. Any demand for arbitration made to the
Company must be in writing and delivered by hand or first class mail to 620 West
Germantown Pike, Suite 175, Plymouth Meeting, PA 19462, Attention: Chief
Financial Officer, with a copy to 620 West Germantown Pike, Suite 175, Plymouth
Meeting, PA 19462, Attention: General Counsel (or to such other address that may
be designated by the Company from time to time in accordance with Section
16(d)). The arbitrator shall resolve all disputes regarding the timeliness or
propriety of the demand for arbitration.

 

In the event that any portion of the Appellate Rules is deemed invalid, void or
unenforceable, the right of either party to appeal from an arbitration award
shall be abolished and the arbitration award shall be final and binding.

 

(g)          I may not assign or otherwise transfer this Agreement or any of my
rights or obligations hereunder without the prior written consent of Employer.
Employer reserves the right to assign its rights under this Agreement, including
to any purchaser of all or any portion of its assets (including by way of
merger, consolidation or purchase of assets). This Agreement shall be binding
upon and inure to the benefit of Employer and my benefit, and our successors and
permitted assigns. If any portion or provision of this Agreement shall to any
extent be held to be invalid, illegal or unenforceable by a court of competent
jurisdiction or by an arbitrator in accordance with Section 16(f), (i) then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so determined invalid, illegal
or unenforceable, shall not be affected thereby, and each portion and provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by applicable law and (ii) the parties agree that the court or arbitrator making
such determination shall have the power to delete, amend or reduce the duration
or scope of, the provision thus determined to be invalid, illegal or
unenforceable to the extent necessary for said provision to be determined valid,
legal and enforceable, such deletion or reduction to apply only with respect to
the operation of this Agreement in the particular jurisdiction or arbitration in
which such determination is made.

 

(h)          Nothing contained in this Agreement shall be construed as giving me
any right to be retained in the employ of Employer or any of its affiliates.

 

(i)          This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall be deemed to be one and
the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[Signature Page Follows]

 

 B-8 

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION, AND HEREBY ACKNOWLEDGE RECEIPT OF A
COPY OF SUCH AGREEMENT. OTHER AS STATED HEREIN, NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY AND INTENDING TO BE LEGALLY BOUND.

 

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM WAIVING THE ABILITY TO FILE A
LAWSUIT IN COURT TO CHALLENGE ANY ACTION THAT IS COVERED BY THIS AGREEMENT.

 

  /s/ Clifford R. Martin   Clifford R. Martin       Dated: September 15, 2017

  

Agreed and acknowledged as of September 15, 2017:

 

AMREP Corporation

 

By:  /s/ Christopher V. Vitale     Name: Christopher V. Vitale    
Title:  President and Chief Executive Officer  

 



 B-9 

